Citation Nr: 1047496	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for tingling in the upper 
extremities.

2.	Entitlement to service connection for tingling in the lower 
extremities.

3.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for chronic dermatitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This rating decision also included the issue of 
entitlement to service connection for hypertension which was not 
included in the Notice of Disagreement and the issue of 
entitlement to service connection for diabetes mellitus which was 
excluded from the VA Form 9.  The rating decision also included 
the issue of entitlement to service connection for tinnitus, 
which was granted by the RO in St. Paul, Minnesota in an October 
2006 rating decision.  

In September 2008, the Board denied the Veteran's claims, 
including the issues of entitlement to service connection for 
coronary artery disease and bilateral hearing loss.  The Veteran 
subsequently appealed the issues subject to this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, the Court issued a Memorandum Decision, which affirmed 
the denial of service connection for hearing loss and vacated the 
Board decision with respect to dermatitis and tingling in the 
upper and lower extremities and remanded the claims to the Board 
for readjudication.

The Board notes that the Veteran's claim for coronary artery 
disease was denied by the Board decision in September 2008.  That 
decision became final and was not appealed to the Court.  As 
such, the Board does not have jurisdiction over that issue at 
this time.  However, the Board draws the Veteran's attention to 
the recent changes in VA regulations.  Effective August 31, 2010, 
VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to 
the list of diseases associated with exposure to certain 
herbicide agents. 

The issues of entitlement to service connection for tingling in 
the upper and lower extremities and entitlement to service 
connection for chronic dermatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed January 1987 rating decision, the RO denied 
the Veteran's claim for chronic dermatitis because the evidence 
of record did not show that there was a skin condition related to 
service or to herbicide exposure therein.

2.	Evidence received subsequent to the January 1987 RO decision 
is evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSIONS OF LAW

1.	The January 1987 RO decision is final.  38 U.S.C.A. § 4005(c) 
(West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

2.	New and material evidence has been submitted and the claim of 
entitlement to service connection for chronic dermatitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is reopening the Veteran's claim for service connection for 
chronic dermatitis which is the full benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service connection 
for chronic dermatitis.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in the 
January 1987 rating decision that became final.  As such, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim. Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for chronic 
dermatitis was denied in January 1987 because the evidence of 
record did not show that there was a skin condition related to 
service or to herbicide exposure.  The Veteran did not appeal 
this decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO reopened the Veteran's claim for entitlement to 
service connection for chronic dermatitis in the October 2008 
statement of the case, such a determination, is not binding on 
the Board and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening 
is unlawful when new and material evidence has not been 
submitted).  Because the January 1987 RO decision is the last 
final disallowance with regard to the Veteran's claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In January 1987, the RO reviewed the service treatment records 
and a February 1984 VA examination.  The service treatment 
records reflect mild acne on the face and upper trunk in October 
1970 for which a cream was prescribed.  In the February 1984 VA 
medical examination, the Veteran reported that he had a rash on 
the legs that developed in 1971.  The examiner indicated that 
there was redness on the lower legs without itching.  There had 
never been ulceration, and the Veteran stated that he had never 
sought any medical treatment for the rash.  The examiner 
diagnosed chronic dermatitis that was eczematous in nature.

Since the January 1987 RO decision, private and VA medical 
records as well as lay statements were submitted.  Particularly, 
in a letter submitted in July 2005, a private dermatologist 
diagnosed the Veteran with chronic dermatitis.  The dermatologist 
noted that a biopsy was performed and showed lesions that were 
consistent with chronic dermatitis that my have been a result of 
external chemicals.  The dermatologist opined that it could not 
be ruled out that Agent Orange or other chemical exposures that 
occurred in service was the cause of his dermatitis.  
Additionally, the Veteran asserted that his skin condition did 
not exist prior to service and manifested only while he was in 
Vietnam.  He also submitted several lay statement attesting to 
the fact that the Veteran's skin condition was not apparent 
before leaving for Vietnam but was present only upon the 
Veteran's return from service. 

The Board finds that the lay statements and the medical evidence 
submitted is new as the evidence has not previously been 
submitted to agency decision makers.  Additionally, the Board 
finds that the August 2005 letter from the dermatologist is 
material.  The letter related to the etiology of the chronic 
dermatitis and whether it was related to Agent Orange exposure in 
service.  This evidence is not cumulative or redundant as there 
was previously no opinion showing that the dermatitis could have 
been related to Agent Orange exposure in service.  Assuming that 
the physician's opinion is credible, the Board finds that it 
raises a reasonable possibility of substantiating the claim.  
Further, the Board must also assume that the lay statements are 
credible.  The Board finds that the lay statements are material.  
They relate to the timeframe during which dermatitis manifested, 
particularly while the Veteran was in Vietnam.  The etiology of 
the dermatitis was a fact necessary to substantiate the claim 
that was unestablished in January 1987.  Additionally, the lay 
statements are not cumulative or redundant of the evidence of 
record in 1987 as the Veteran was the only person that asserted 
that his dermatitis began in service.  Therefore, the Board finds 
that the lay statements, credibility assumed, raise a reasonable 
possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim for service connection for 
chronic dermatitis is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board 
is required to decide whether new and material evidence has been 
received preliminarily to addressing merits).  This issue is 
further addressed in the remand portion of this decision.  


ORDER

Having presented new and material evidence, the Veteran's claim 
of service connection for chronic dermatitis is reopened.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Board finds that a VA Compensation and Pension 
Examination for chronic dermatitis is warranted.  The evidence 
contains medical evidence of a current diagnosis of chronic 
dermatitis, lay evidence regarding the onset of the dermatitis in 
Vietnam and a medical opinion indicated that chronic dermatitis 
may be associated with exposure to Agent Orange in service.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (there need only be evidence that indicates that there may 
be a nexus between the current disability and military service).  

Additionally, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In accordance with the May 2010 Memorandum Decision, the 
Board finds that a remand is warranted for tingling in the upper 
and lower extremities.  In the November 2004 VA Compensation and 
Pension Examination, the examiner noted that the tingling in the 
lower extremities was not due to peripheral vascular disease.  
Further, the examiner opined that the tingling in the right hand 
was not due to service because there was no diagnosis of diabetes 
mellitus.  The Board finds that the examination is inadequate 
because it does not provide an opinion regarding direct service 
connection for tingling in the upper and lower extremities apart 
from peripheral vascular disease or diabetes mellitus.  Based on 
the Court's decision, the Board finds that another VA examination 
is warranted to determine if tingling in the upper and lower 
extremities, not just peripheral vascular disease or diabetes 
mellitus, is due to service including exposure to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current tingling of the upper and lower 
extremities and chronic dermatitis.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction with 
the examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should state 
whether the Veteran's disabilities are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service.  
Any opinion expressed should be accompanied 
by supporting rationale.

Regarding chronic dermatitis, the examiner 
should address the lay statements of record 
and explain any discrepancies between the lay 
statements and the opinion reached by the 
examiner.  The examiner should specifically 
opine whether or not chronic dermatitis is 
causally or etiologically related to or 
aggravated by active service, including 
exposure to Agent Orange.  

Regarding tingling of the upper and lower 
extremities, the examiner should determine if 
the symptom of tingling is due to a diagnosed 
disability.  The examiner should also opine 
whether the symptom of tingling or the 
diagnosed disability is causally or 
etiologically related to or aggravated by 
active service, including exposure to Agent 
Orange.  

2.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


